id office uilc cca_2012081010091619 ------------------ number release date from --------------------- sent friday date am to ----------------- cc subject re ------ united states- israeli tax_treaty article sec_2 this is in response to your inquiry concerning the application of article the so-called tie-breaker rule_of the u s -israel income_tax treaty to an individual who is a citizen of both the united_states and israel we agree that a u s citizen who has a permanent home in israel may be deemed to be a resident of israel solely for purposes of the treaty under article a under the saving clause in article however we generally retain the right subject_to limited exceptions in article to tax our citizens as if the treaty had not come into effect it has been suggested that a u s citizen who is treated as a resident of israel under the tie-breaker rule_of the treaty may be treated as a nonresident_alien nra for purposes of computing his u s income_tax_liability this rule is found in sec_301_7701_b_-7 of the regulations which applies only to alien individuals and not to u s citizens the first sentence of the section of the regulations provides that t he application of this section shall be limited to an alien individual who is a dual_resident_taxpayer pursuant to a provision of a treaty that provides for resolution of conflicting claims of residence by the united_states and its treaty partner emphasis added a u s citizen who is treated as a resident of another country under an income_tax treaty would still be required to file a form_1040 assuming his income meets the filing thresholds and would still be subject_to u s tax on his worldwide income except to the extent one of the exceptions to the saving clause applies
